Citation Nr: 0400818	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-14 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the 
back as secondary to the service-connected disability of 
scar, midline lower back, residual of a shell fragment wound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from 
July 2002, March 2003 and May 2003 rating decisions by the RO 
in Columbia, South Carolina which, in pertinent part, 
confirmed and continued a noncompensable rating for service-
connected bilateral hearing loss and denied service 
connection for arthritis of the back as secondary to the 
service-connected disability of a scar on the midline of the 
lower back which is a residual of a shell fragment wound. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received by the Board in December 2003, the 
veteran requested a videoconference (i.e. video hearing) to 
be held at the RO in Columbia, South Carolina.  As such a 
hearing has not yet been conducted, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for 
a video hearing.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




